TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 1, 2019



                                     NO. 03-18-00622-CV


                                      E. T.-M., Appellant

                                                v.

         Texas Department of Family and Protective Services and M. L., Appellees




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND KELLY
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order signed by the trial court on August 29, 2018. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.